PER CURIAM.
The Judicial Ethics Advisory Committee (committee) petitions this Court to amend Canon 3 of the Florida Code of Judicial Conduct. The committee proposal was published for comment in the June 15, 2002, edition of The Florida Bar News, but no comments were received.
The committee proposes an amendment to Canon 3E(1), which addresses judicial disqualification. The canon provides: “A judge shall disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned, including but not limited to instances where:.... ” The committee proposes adding new subdivision (e), which provides, “[T]he judge’s spouse or a person within the third degree of relationship to the judge participated as a lower court judge in a decision to be reviewed by the judge.” In its petition, the committee notes that it is not uncommon for judges in the State of Florida to be related to one another by marriage or within the third degree of relationship. The Code of Judicial Conduct lists the following relatives as being within the third degree of relationship: great-grandparent, grandparent, parent, uncle, aunt, brother, sister, child, grandchild, great-grandchild, nephew, or niece. The committee states that the proposed addition of subdivision (e) and the accompanying commentary will alleviate any doubt that may exist as to the proper role of a reviewing judge over a relation’s case.
Having considered the proposed amendment and having received no comments, *522we adopt the amendment as proposed. In doing so, we note that Canon 3(F), which allows the parties to waive disqualification of a judge who is disqualified under Canon 3E, applies to new subdivision (e).1
Accordingly, we hereby amend Canon 3 of the Florida Code of Judicial Conduct as set forth in the attached appendix. New language is indicated by underscoring. The amendment is effective immediately.
It is so ordered.
ANSTEAD, C.J., PARIENTE, LEWIS, QUINCE, and CANTERO, JJ., and SHAW, Senior Justice, concur.
WELLS, J., concurs in part and dissents in part with an opinion.

. Canon 3(F) provides:
A judge disqualified by the terms of Section 3E may disclose on the record the basis of the judge’s disqualification and may ask the parties and their lawyers to consider, out of the presence of the judge, whether to waive disqualification. If following disclosure of any basis for disqualification other than personal bias or prejudice concerning a party, the parties and lawyers, without participation by the judge, all agree the judge should not be disqualified, and the judge is then willing to participate, the judge may participate in the proceeding. The agreement shall be incorporated in the record of the proceeding.